Citation Nr: 1758012	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-34 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cardiovascular heart disease.

4.  Entitlement to special monthly pension based on the need for aid and attendance of another person.

5.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A notice of disagreement was received in June 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

This case was remanded in December 2015 in order to schedule the Veteran for a Board hearing.  The Veteran withdrew this request in writing in November 2016.

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to aid and attendance benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD was denied in a February 2003 rating decision; this decision was not appealed and is final.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the February 2003 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The evidence shows that the Veteran's hypertension did not have its onset during service or within one year of separation from service and is not otherwise related to service.

4.  Cardiovascular heart disease was not demonstrated in service and is not otherwise shown to be associated with his active service.

5.  The Veteran is a patient in a nursing home because of mental or physical incapacity.  


CONCLUSIONS OF LAW

1.  New and material evidence has been added to the record since the February 2003 rating decision; thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  Hypertension was not incurred in active duty service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  Cardiovascular heart disease was not incurred in active service.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for special monthly pension on the basis of the Veteran being in need of the regular aid and attendance of another person have been met.  38 U.S.C. §§ 1501, 1521, 5107 (2012); 38 C.F.R. § 3.351 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in August 2007 and December 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In the case at hand, the issue of entitlement to service connection for PTSD was denied by the RO in a February 2003 rating decision.  One basis of this denial was that no current psychiatric disability had been diagnosed.  

Since the final denial, an August 2007 letter from the Veteran's VA psychologist notes a PTSD diagnosis.  This evidence is new in that it was not of record at the time of the February 2003 denial.  It is material in that it contains a current diagnosis of an acquired psychiatric disability.  Therefore, new and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is reopened.

II.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

The Veteran has claimed entitlement to service connection for hypertension and cardiovascular heart disease.  There is no dispute that the Veteran currently has hypertension and cardiomyopathy.  (See August 2007 VA medical record.)  However, the record reflects that the Veteran did not have hypertension or a heart condition in service, and no nexus has been made between service and a current disability.

Entrance and separation examination reports reflect the Veteran's heart was clinically normal, and his blood pressure was 138/88 on entrance and was 124/76 on separation.  His service treatment records reflect that he never complained of nor sought treatment for symptoms that were later attributed to hypertension or a heart condition.  The Veteran's assertion that he collapsed from either heat stroke or a stroke in basic training, which led him to have hypertension, is unsupported by his service treatment records.  (See September 2007 statement; December 2009 substantive appeal; service treatment records.)  

With respect to nexus, neither disability has been linked by a medical professional to service.  The Veteran has been diagnosed with essential hypertension, which has no known etiology.  (See August 2007 VA medical record.)  Records also reflect that the Veteran reported that his hypertension began in 1990.  (See June 1998 Hearts South, PC, medical record.)  Because the evidence reflects that the Veteran did not have hypertension in service and the Veteran himself has reported hypertension onset of approximately 16 years following separation, service connection based on continuity of symptoms since service is not warranted.

The June 1998 record also reflects that the Veteran has denied a prior history of coronary artery disease, myocardial infarction, or congestive heart failure.  The earliest indication of left ventricular hypertrophy of record appears in June 1998.  In the absence of in-service disability or nexus to service, service connection for cardiovascular heart disease must be denied.

III.  Special Monthly Pension Based on the Need for Aid and Attendance

A qualified Veteran may receive special monthly pension for requiring aid and attendance pursuant to statute and regulatory guidance.  A claimant will be considered in need of regular aid and attendance if, in relevant part, he or she is a patient in a nursing home because of mental or physical incapacity.  § 3.351(c)(2).  

In the case at hand, the Veteran is a patient in a nursing home because of mental or physical incapacity.  (See September 2016 Henry County Health & Rehabilitation Facility letter noting that Veteran has been admitted to their nursing home; May 2014 letter from Southeast Alabama Medical Center reflecting that the Veteran needs maximal daily assistance to perform activities of daily living due to dementia and related cognitive dysfunction.)

Therefore, the claim of entitlement to special monthly pension based on the need for aid and attendance of another person is granted.

The Board notes that the Veteran's nursing home has requested that his housebound benefits (misstated in the September 2016 letter as aid and attendance benefits, which the Veteran was not receiving at the time of the September 2016 letter) be reduced to $90 due to his admission into the nursing home.  The award of aid and attendance in this case merely establishes the Veteran's entitlement to such benefits and does not supersede his ability to collect such benefits if such benefits are prohibited by law in connection with his residing at a nursing home.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to this extent, the benefit is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for cardiovascular heart disease is denied.

Entitlement to special monthly pension based on the need for aid and attendance of another person is granted.


REMAND

The Board finds it necessary to remand the reopened claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, to verify his reported stressor. 

The Veteran has described a stressor involving the recovery of three bodies from a helicopter crash in Norway.  (See September 2007 stressor statement.)  His service personnel records reflect that he participated in NATO Operation Strong Express from September 17-24, 1972, with "6th MAB, FMFLANT, CL NC."  Publicly available information indicates that Operation Strong Express took place in and off the coast of northern Norway.  (See http://www.usslittlerock.org/Events/Strong_Express.html.)  Publicly available information also reflects that a Marine Corps Captain was killed in a helicopter crash on September 23, 1972, at Grytoya Island, Norway, while participating in Operation Strong Express.  (See http://www.arlingtoncemetery.net/rwreisner.htm.)  A remand is required in order to verify the participation of the Veteran, or at least his unit or the unit to which he was attached at the time, in this mission.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct all appropriate development to attempt to corroborate the Veteran's reported PTSD stressor.  

As noted above, the Veteran has described a stressor involving the recovery of three bodies from a helicopter crash in Norway.  

His service personnel records reflect that he participated in NATO Operation Strong Express from September 17-24, 1972, with "6th MAB, FMFLANT, CL NC."  Publicly available information indicates that Operation Strong Express took place in and off the coast of northern Norway.  

Publicly available information also reflects that a Marine Corps Captain was killed in a helicopter crash on September 23, 1972, at Grytoya Island, Norway, while participating in Operation Strong Express.  

Conduct all appropriate development to attempt to corroborate that the Veteran, his unit, or the unit to which he was attached was present during the mission to recovery these bodies.  

The AOJ should ensure that documentation of any such steps is added to the claims file.  

2.  Following completion of the above, and following the completion of any additional developed deemed appropriate, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


